El Juez Asociado Señor Wole,
emitió la opinión, del tribunal.
Juan Ramírez fué una de varias personas que, en la Corte de Distrito de Ponce, fueron acusadas del delito de asesinato en segundo grado, habiendo sido Ramírez convicto de homi-•cidio voluntario. Otros acusados fueron absueltos. El ape-lante ataca ante este tribunal el veredicto y la sentencia por ser contrarios a la prueba. El acusado llama nuestra aten-ción hacia las contradicciones que existen en las declaraciones de los testigos principales entre sí, y en lo que declararon en otro juicio. El Pueblo v. Pacheco, ante, página 394. También llama nuestra atención a la pena leve que impuso la corte al apelante, a saber, un período de seis meses.
Convenimos más especialmente con el apelante en que el fiscal trató con demasiado ahinco de presentar- prueba de que los acusados estaban ebrios, mientras que la corte rehusó admitir tal prueba. Con relación a estas tentativas del fiscal, no hallamos que el apelante diera suficientes pasos en la corte inferior para poder solicitar ahora la revocación ante este tribunal, sólo por el fundamento indicado respecto a las supuestas contradicciones.
La prueba fué en verdad contradictoria, pero se llevó suficiente evidencia al jurado, y se necesitaría un caso muy fuerte para que esta corte dejara sin efecto el veredicto de *397un jurado rendido bajo semejantes circunstancias. Guando un juez constituye por sí solo la corte, es raro que revisemos un mero conflicto de prueba, pero cuando un jurado oye el caso, una corte de apelaciones raras veces deja sin efecto un veredicto, y especialmente no lo bace así si no se presenta una demostración más fuerte de la que aparece en esta apela-ción. El caso de Hernández v. Mendoza, 26 D.P.R. 377, no contiene pronunciamiento alguno que esté en conflicto con la conclusión a que hemos llegado.
El Juez sentenciador tiene discreción para determinar la pena, y en el caso que tenemos a la vista él pudo haber creído que el acusado, aunque coadyuvó a la comisión del delito, no era principalmente responsable, especialmente porque los hechos demuestran que fué Jesús Pacheco- quien infirió los golpes mortales.

No hallamos error alguno, y debe confirmarse la sentencia apelada.

El Juez Asociado Señor Hutchison no intervino.